The following opinion on motion for rehearing was filed July 11, 1914. Rehearing denied.
Per Curiam.
A motion for rehearing has been filed in this case, which calls attention to an error in the first paragraph of the syllabus, and in the second paragraph of the opinion. We have repeatedly decided that rulings on demurrer and motions to pleadings need not be called to the attention of the trial court by motion, for new trial in order to make them reviewable in this court. Anderson v. Union Stock Yards Co., 84 Neb. 305. The first paragraph of the syllabus and the second paragraph of the opinion are therefore disapproved and set aside.
This requires us to consider whether the court erred in striking certain allegations from the answer filed in the district court. These allegations set up new matters of defense which were not pleaded, or in issue, at the trial of the case in the county court, from which this action was appealed. No error was made in Striking them from the answer.
The motion for rehearing is
OVERRULED.